Citation Nr: 1202532	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-27 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral pes planus.

2.  Entitlement to an effective date prior to July 29, 2005, for the grant of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975 and from April 1979 to April 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  A January 1999 rating decision denied service connection for bilateral pes planus because the evidence did not show that the Veteran's pre-existing bilateral pes planus was aggravated beyond the normal progression during service.  The Veteran did not appeal the adverse determination.

3.  The evidence received since the January 1999 rating decision is either cumulative or redundant, or does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral pes planus.

4.  The Veteran was released from a state correctional center on July [redacted], 2005, after serving over 6 years for a felony conviction.  

5.  The Veteran's representative first filed a claim for nonservice-connected pension benefits by electronic mail, received July 28, 2005.  

6.  A June 2007 VA compensation examination provides evidence of total disablement for pension purposes possibly dating back to 1999, but there is no evidence that the Veteran was so incapacitated as to be unable to file a pension claim prior to July 28, 2005.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  The criteria for entitlement to an effective date of July 28, 2005, but no earlier, for the award of nonservice-connected pension benefits have been met.  38 C.F.R. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Prior to initial adjudication of the Veteran's claims, a letter dated in May 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the May 2006 letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The May 2006 letter also provided the Veteran with adequate notice regarding the specific basis for the prior January 1999 denial of his claim for service connection for bilateral pes planus and what evidence would be necessary to substantiate the elements required to establish service connection.  

With regard to the Veteran's claim for an earlier effective date for the grant of nonservice-connected pension benefits, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for the grant in the July 2007 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran as provided under 38 U.S.C.A. § 5103(a) is not required with regard to his claim for an earlier effective date for the grant of non-service connected pension benefits.

Finally, the duty to assist the Veteran has also been satisfied in this case.  Service treatment records, VA examination reports and treatment records, as well as available private treatment records, and the Veteran's and his representative's written contentions are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  There is no indication from the claims file of any additional medical records that VA has not obtained or made sufficient efforts to obtain.  

A VA opinion has not been obtained.  The duty to request an examination or obtain a medical opinion only arises if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran's claim for service connection for bilateral pes planus, as discussed below, has not been reopened and a VA opinion is therefore not required.

Accordingly, the Board finds that VA's duty to assist with respect to the issues on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

New and Material Evidence

The Veteran is seeking to reopen his claim of entitlement to service connection for bilateral pes planus, which was originally denied by a January 1999 rating decision on the basis that the evidence showed that his bilateral pes planus pre-existed service and was not aggravated by such service.  The Veteran did not appeal the rating decision.  That decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2011). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The evidence of record at the time of the January 1999 rating decision included the Veteran's service treatment records, a March 1986 VA compensation examination report, VA treatment records dating from November 1985 to January 1986 and from June 1997 to April 1998, and private treatment records dating from 1985 to November 1985.  As noted above, the January 1999 decision, in denying the Veteran's claim, determined that the evidence showed that Veteran's bilateral pes planus pre-existed service and was not aggravated by such service.  

Reviewing the evidence submitted since the Veteran attempted to reopen his claim, the Board finds that he has not submitted new and material evidence.  The only evidence associated with the claims file since the January 1999 rating decision consists of ongoing VA treatment records dating from December 1997 to July 2007 and a June 2007 VA general medical compensation examination report.  The additional medical evidence received is cumulative of previously considered evidence and does not raise a reasonable possibility of substantiating the claim.  The submitted treatment records show only two occasions when the Veteran noted his history of having flat feet and complained of associated foot problems.  There are no other relevant complaints during this period and several subsequent physical examinations noting that his feet were normal.  For these reasons, the Board determines the evidence submitted subsequent to the January 1999 rating decision is either cumulative or redundant of evidence previously submitted and does not relate, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, and, in any event, does not raise a reasonable possibility of substantiating his claim.  Consequently, the evidence received since the last final disallowance of the Veteran's claim is not new and material, and his petition to reopen the claim for service connection for bilateral pes planus must be denied.  38 U.S.C.A. § 5108.

Earlier Effective Date

The Veteran seeks an effective date prior to July 29, 2005, for the grant of nonservice-connected pension benefits.  The Veteran's representative appears to argue that the Veteran should be awarded an effective date from the earliest date it is factually ascertainable that an increase in disability had occurred in the year prior to receipt of his claim.

Generally, the assignment of effective dates of VA awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for pension "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of a pension claim based on an original claim or a claim reopened after final disallowance will be "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The effective date for pension claims received on or after October 1, 1984, is the date of receipt of the claim, unless, within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the Veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled.  See 38 C.F.R. § 3.400(b)(1)(ii)(A)-(B).  

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2011).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2011).

Applicable law and regulations indicate that no pension under public or private laws administered by VA shall be paid to or for an individual who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning sixty-one days after such individual's imprisonment begins and ending when such individual's imprisonment ends.  38 U.S.C.A. § 1505(a)(West 2002); 38 C.F.R. § 3.666 (2011).

The Veteran was released from prison on July [redacted], 2005, after serving over 6 years.  On July 28, 2005, the Veteran's previous representative, by electronic mail, filed an informal claim for nonservice-connected pension benefits, and advised that the formal claim was being forwarded.  The formal claim was received the following day, July 29, 2005.  A June 2007 VA examiner determined that the Veteran's disabilities prevented him from engaging in any type of employment.  The examiner noted the Veteran's history that several of his disabilities worsened as early as 1999.  The July 2007 rating decision granted nonservice-connected pension benefits, effective July 29, 2005.

After considering the Veteran and his representative's contentions, the Board finds that the effective date for the award of nonservice-connected pension benefits should be July 28, 2005, as this is the earliest date VA received his original claim for pension benefits.  There is no document submitted prior to that date that requests a determination of entitlement or evidencing a belief in entitlement to or indicating any intent to apply for nonservice-connected pension benefits.  38 C.F.R. §§ 3.1(p), 3.155(a).

The Board notes that although the date on which the Veteran became totally and permanently disabled is unclear, as noted above, there is no indication that the Veteran's disabilities were so incapacitating that he was prevented from filing a nonservice-connected pension claim earlier.  In any event, the Veteran would not have been entitled to pension benefits prior to July [redacted], 2005, while imprisoned as the result of a conviction for a felony.  38 C.F.R. § 3.666.

With regard to the Veteran's representative's contention that the effective date should be the earliest date it is factually ascertainable that an increase in disability had occurred within one year prior to the claim, that rule pertains to claims for increased disability compensation and not to original claims for pension.  38 C.F.R. § 3.400(o)(2).

Although adjusting the effective date by one day will not result in any monetary benefit to the Veteran, since payment of benefits commence the first day of the month following the month in which the award became effective, nevertheless, the evidence establishes an earlier effective date of July 28, 2005, is warranted as it is the date of the Veteran's original claim for nonservice-connected pension benefits.


ORDER

New and material evidence not having been received, the claim for service connection for the cause of the Veteran's death is not reopened.  The appeal is denied.

Entitlement to an effective date of July 28, 2005, for entitlement to nonservice-connected pension benefits, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


